Russell, C. J.
Though the evidence on the part of the defendant was weak, there was sufficient testimony to raise the issue as to whether the beverage received by him from the plaintiff was a non-alcoholic beverage, of the kind described in the contract under which it was purchased, or was an alcoholic and intoxicating beverage (see Hessig-Ellis Drug Co. v. Bush, 10 Ga. App. 588 (3), 73 S. E. 1097) ; and the jury having found with him on this issue, we can not judicially say that their verdict was erroneous. Judgment affirmed.

Broyles, J., not presiding.